Response to Amendment

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. 

Response to Arguments
The amendments to the claims will not be entered because the scope of the claims is changed; new issues are raised which would require a further search and/or consideration; the amendments listed in claims 1 and 9 have not been addressed prior to the amendement filed 1/9/22 [note: claim 1 recited the non-ionic hydrophilic polymer consists essentially of a polyacrylamide, however, newly amended claim 1 recites the non-ionic hydrophilic polymer consists of a polyacrylamide, which is of different scope from the claim previously filed on 9/27/21.  Claim 9 recited the method comprising, however, newly amended claim 9 recites the method consisting of, which is of different scope from the claim previously filed on 9/27/21].  Additionally, dependent claims would require further search and/or consideration, as they did not depend on the limitations of newly amended claims 1 and 9.  Applicant’s arguments are directed to subject matter that requires further search and consideration.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767